DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a registration module", “a resource collector module”, “a resource monitor module”, “an event manager module”, “an interface module”, “a metadata reader module”, “a user interface module”, “an event machine module”, “an event filter” and “an auto registration module” in claims 1-7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding either structure, material, or acts to the function described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure can be found in paragraph [0020] that discloses “System 100 may further include a number of modules that run on system 100 as a stand-alone hardware, or a combination thereof, which provides specific functionality, which will be discussed below with respect to specific modules”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1, Statutory Category: Yes, the claim 1 is a system/apparatus that includes different modules exist in physical form and therefore falls in the statutory category of a machine.
Step 2A- Prong 1: Judicial Exception Recited: Yes, the claim recites: “determine a recovery action”. As drafted, the claim recites an apparatus that including a step that could be performed in the human mind but for the recitation of generic computing components. The human mind can determining (evaluation, judgment) whether/how/which recover action should be take based on the different events/situations. For example, a person can easily evaluating/determining/judging which recover action need to be done if there is a computer/system failure or crash. Thus, the computer will be restart if the person determining/evaluating that restarting is a good recovery action to take for this situation. Therefore, but for the recitation of generic computing components, these steps may be a Mental Processes that can be performed in the human mind (including an observation, evaluation, judgment, opinion). 
Therefore, yes, the claims do recite judicial exceptions.
Step 2A- Prong 2: Integrated into a practical Application: No, this judicial exception is not integrated into a practical application. In particular, the claim recites additional limitations that “register the system”, “identify a list of resources”, “receive the list of resources”, “monitor a resource in the list of resources”, “generate an event” and “receive the event” which is insignificant pre-solution data gathering (see MPEP § 2106.05(g)). In addition, “a registration module”, “a resource collector module operatively connected to the registration module”, “a container running on the server cluster”; “a resource monitor module operatively connected to the resource collector 
Step 2B: Claim provides an Inventive Concept: No. As discussed with respect to Step 2A prong Two, the additional element “registration module”, “system”, “server cluster”, “resource collector module”, “resource monitor module” and “an event manager module” are recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function, see MPEP §2106.05(b)). In addition, the limitation “register the system”, “identify a list of resources”, “receive the list of resources”, “monitor a resource in the list of resources”, “generate an event” and “receive the event” are insignificant pre-solution data gathering (see MPEP § 2106.05(g)), which is additionally well understood, routine, conventional activity (see MPEP § 2106.05(d), courts have identified “receiving, collecting and transmitting data, 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A. These additional elements and combination of the elements does not amount to significant more than the exception itself or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the “register”, “identify”, “receive”, “monitor”, “generate” and “receive” steps were considered to be extra-solution activity in Step 2A as insignificant pre-solution data gathering, and thus it is re-evaluated in Step 2B to determine if it is more than what is well understood, routine, conventional activity in the field. The “register”, “identify” and “receive” steps is for the purpose of “collecting” the data/resource information, wherein the step of “monitor” is for purpose of “analyzing” the data, and “generate” step is for “display” the data/information based on analyzing, and these can be reached on one of court case (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (collection, analysis and display data) see MPEP § 2106.05(g)). Accordingly, a conclusion that the establishing, intercepting and communicating are well understood, routine, conventional activity is supported under Berkheimer options 2.

ineligible. 

With respect to the dependent claim 2, the claim elaborates that an interface module operatively connected to the event manager, the interface module to communicate the recovery action for the container to at least one of a clustering software and an operating system operatively connected to the interface module. (“interface module”, “clustering software” and “operating system” are being treated as a generic computing device performing a generic computer function (see MPEP §2106.05(b). in addition, “communicate” step is being treated as a well understood, routine, conventional activity such that this additional element does not integrate the abstract idea into a practical application, such evidence can be found in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) see MPEP § 2106.05(g))).

With respected to the dependent claim 3, the claim elaborates that wherein the resource collector module further comprises a metadata reader module to access the container and read a container metadata to identify the list of resources for the container. (“a metadata reader module to access” is being treated as a generic computing device performing a generic computer function (see MPEP §2106.05(b), wherein the “identify the list of resources” it is a well understood, routine, conventional activity such that this additional element does not integrate the abstract idea into a practical application, such evidence can be found in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) see MPEP § 2106.05(g))).

With respected to the dependent claim 4, the claim elaborates that wherein the resource collector module further comprises a user interface module to receive the list of resources for the container and to provide additional resources to be monitored. (“user interface module” is being treated as a generic computing device performing a generic computer function (see MPEP §2106.05(b), wherein “receive” is it is a well understood, routine, conventional activity such that this additional element does not integrate the abstract idea into a practical application, such evidence can be found in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) see MPEP § 2106.05(g)).

With respected to the dependent claim 5, the claim elaborates that wherein the event manager module further comprises an event machine module to generate the recovery action for the event. (“an event machine module” is being treated as a generic computing device performing a generic computer function (see MPEP §2106.05(b), wherein “generate” is it is a well understood, routine, conventional activity such that this additional element does not integrate the abstract idea into a practical application, such evidence can be found in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) see MPEP § 2106.05(g)).

With respected to the dependent claim 6, the claim elaborates that wherein the event manager module further comprises an event filter to identify the event and pass the event to the event machine module. (“an event filter” is being treated as a generic computing device performing a generic computer function (see MPEP §2106.05(b), wherein the “identify” and “pass” are well understood, routine, conventional activity such that this additional element does not integrate the abstract idea into a practical application, such evidence can be found in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) see MPEP § 2106.05(g)).

With respected to the dependent claim 7, the claim elaborates that wherein the registration module further comprises an auto registration module to automatically register the system with the server cluster. (“an auto registration module” is being treated as a generic computing device performing a generic computer function (see MPEP §2106.05(b), wherein the “register” is insignificant pre-solution data gathering (see MPEP § 2106.05(g)), which is additionally well understood, routine, conventional activity (see MPEP § 2106.05(d)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-10, 13, 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANTONY et al. (US. Pub. 2016/0371127 A1).

As per claim 1, ANTONY teaches A method for monitoring a computing environment (ANTONY, [0037] lines 3-4, Virtualization management module 130 monitors all the containers running within pool 128 of VMs), the method comprising: 
monitoring a container of a server cluster (ANTONY, Fig. 1, 128 (pool, as server cluster); Fig. 4, 402 Monitor container status in pool of VMs); 
detecting an event in the container (ANTONY, Fig. 4, 404 any container fail? [0040] lines 1-3, At block 404, virtualization management module 130 determines whether any of the running containers have failed, or stopped unexpectedly); 
identifying an event type for the event (ANTONY, Fig. 4, 406 VM of failed container also failed?  [0040] lines 3-10, at block 406, responsive to determining that the virtual container has failed, virtualization management module 130 further determines whether the VM on which the failed virtual container was running has also failed. In both the container and the VM on which the container was running have failed based on a failed or unresponsive status from the VM itself); 
determining a recovery action for the event based on the identified event type (ANTONY, Fig. 4, 406 NO, 408 Restart failed container in the same VM with same container ID (as recover action based on 406 (event)); 
implementing the recovery action (ANTONY, [0042] lines 1-5, at block 408, responsive to determining that the virtual container has failed and that the VM on which the virtual container was running has not failed, virtualization management module 130 restarts (as implementing the recover action) the virtual container in the same VM); and 
performing a failover on the container if the container is unchanged by the recovery action (ANTONY, [0011] lines 1-3, FIGS. 5A and 5B depict failover and high availability operations of virtualization management module; Fig. 5B, VM 1 (cannot recover), VM 5(on), C1 and C2 are startup on the VM5; [0044] lines 1-7, responsive to determining that the failed VM has not successfully restarted (as unchanged, since it still failed) in the threshold period of time, virtualization management module 130 starts all failed containers in a different VM within pool 128 using the same access information as the failed VM, and using a shared virtual disk (as failover). For example, in the embodiment shown in FIG. 5B).

As per claim 9, ANTONY teaches the invention according to claim 8 above. ANTONY further teaches wherein the event type is a container failure and the recovery action comprises restarting the container (ANTONY, [0037] lines 3-9, container 126 running in a VM 116 is found to be stopped unexpectedly (as container failure) but the VM is running fine, then virtualization management module will restart the container (only)).

As per claim 10, ANTONY teaches the invention according to claim 8 above. ANTONY further teaches wherein the event type is a host failure and the recovery action comprises restarting the container (ANTONY, [0037] lines 13-16,  In the case that one of the VMs within pool 128 has crashed (as host failure), then virtualization management module 130 restarts all the containers once the crashed VM has been restarted; also see [0040] lines 7-11, virtualization management module 130 may conclude that both the container and the VM on which the container was running have failed (as host failure) based on a failed or unresponsive status from the VM itself; Fig. 4, 406 VM of failed container also failed; 410, 412 or 414).

As per claim 13, ANTONY teaches the invention according to claim 8 above. ANTONY further teaches identifying a plurality of resources of the server cluster and monitoring the resources to allow for the detecting the event in the container of the server cluster (ANTONY, Fig. 1, 126-1 virtual container; [0025] lines 4-11, virtualization management module 130 is configured to communicate with hosts 102 and/or hypervisors 114 in the hosts to collect raw performance data and generate performance metrics (e.g., counters, statistics) related to availability, status, and keeps track of resources utilized by all VMs in pool 128 using performance metrics; [0029] lines 2-5, virtualization management module 130 has determined that the virtual machines VM1 to VM4 within pool 300 do not have sufficient available resources to handle a new virtual container C11 requested by the user; also see [0039] lines 1-3, virtualization management module 130 monitors status of all containers executing on VMs within pool of VMs 128; [0040] lines 1-3, virtualization management module 130 determines whether any of the running containers have failed, or stopped unexpectedly).

As per claims 15-16 and 19, they are non-transitory computer readable medium claims of claims 8-9 and 13 respectively above. Therefore, they are rejected for the same reasons as claims 8-9 and 13 respectively above.

As per claim 20, ANTONY teaches the invention according to claim 15 above. ANTONY further teaches instructions to access the container to read a container metadata to identify a list of resources to be monitored (ANTONY, [0025] lines 4-6, virtualization management module 130 is configured to communicate with hosts 102 and/or hypervisors 114 in the hosts to collect raw performance data and generate performance metrics (as container metadata) (e.g., counters, statistics) related to availability, status, and performance of hosts 103 and VMs 116 (see Fig. 1, container within the VM); [0027] lines 2-8, virtualization management module 130 determines resources (as list of resources) are available within pool of VMs 128 for executing the new virtual container based on the received performance metrics…virtualization management module 130 keeps track of resources utilized by all VMs in pool 128 using performance metrics).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JEFFRIES et al. (US. Pub. 2018/0336351 A1) in view of ANTONY et al. (US. Pub. 2016/0371127 A1) and further in view of Sohail et al. (US Pub. 2020/0344299 A1). 

As per claim 1, JEFFRIES teaches the invention substantially as claimed including A system for monitoring a computing environment (JEFFRIES, Abstract, A host operating system running on a computing device monitors resource access by an application running in a container), the system comprising: 
a resource collector module to identify a list of resources for a container running on the server cluster (JEFFRIES, Fig. 1, 100 (as server cluster); Fig. 2, 126 container event manager (as resource collector module); [0016] lines 1-7, When an application accesses a resource in a container, a container event manager (as resource collector module) implemented in the container monitors container activity that occurs from accessing the resource. The container event manager is configured to generate a security event in response to detecting malicious activity within the container occurring from resource access; [0017] lines 1-3, a security event includes information describing activity that results from an application accessing a resource in a container. Lines 5-8, a security event can include information describing an accessed resource, information describing the application used to access the resource; also see [0005] lines 3-6, an application running in the isolated container is configured to access one or more resources; [Examiner noted: the container event manager (as resource collector module) monitoring/identifying the one or more resources (as list of resources) accessed by the application in the container; also see [0019] lines 10-11, computational resources, storage resources, network connectivity resources, and so on]);
a resource monitor module operatively connected to the resource collector module (JEFFRIES, Fig. 2, 116 security event collector (as resource monitor module), 126 container event manager (as resource collector module) (connection between 116 and 126)), the resource monitor module to receive the list of resources for the container, and forward an event for the container (JEFFRIES, [0019] lines 1-3, The container event manager is configured to securely pass these security events to a security event collector; [0017] lines 5-8, a security event can include information accessed resource, information describing the application used to access the resource (as resource monitor module receive the list of resources); [0089] lines 9-16, The security event collector is configured to analyze the security event to determine a threat level of the malicious activity by comparing the security event to policy specifying acceptable container activity…the security event collector is configured to analyze multiple security events in order to determine a threat level of the malicious activity; [0038] lines 13-16, Upon receiving a security event, the security event collector 116 forwards the security event with information describing potentially malicious container activity for analysis); and 
an event manager module operatively connected to the resource monitor module (JEFFRIES, Fig. 2, 116 security event collector (as resource monitor module), 112 security subsystem (as event manager module)) (connection between 116 and 112), the event manager to receive the event and determine a recovery action for the container (JEFFRIES, [0038] lines 14-16, the security event collector 116 forwards the security event with information describing potentially malicious container activity for analysis, such as to security subsystem 112 (as security subsystem (event manager module) receives the event; [0055] lines 1-5, Upon receiving a security event from the security event collector 116, the security subsystem 112 determines a threat level of malicious activity associated with the security event by comparing information included in the security event against policy; Fig. 4, 408, YES to 412 take corrective action (as recover action); [0057] lines 3-13, in response to determining that a threat level associated with the malicious activity does not satisfy a threat level threshold for a particular security event, security subsystem 112 permits the application 204 to continue satisfies a threat level for a particular security event, security subsystem 112 causes the container manager 118 to take corrective action to mitigate the malicious activity (as to determine a recover action)).

Although, JEFFRIES teaches the resource monitor module to receive the list of resources for the container, JEFFRIES fails to specifically teach the resource monitor module is to monitor a resource in the list of resources for the container, and generate an event for the container.

However, ANTONY teaches the resource monitor module is to monitor a resource in the list of resources for the container (ANTONY, Fig. 1, 126-1 virtual container; [0033] lines 1-8, Virtualization management module 130 (as resource monitor module) then periodically monitors performance and resource utilization of all VMs within pool 128. At block 218, virtualization management module 130 determines whether resource utilization of pool of VMs 128 has reached a threshold limit according to the received performance metrics of the VMs. In some implementations, the threshold limit may be represented as an absolute value of resources (e.g., GHz, MB), or as a percentage (as including a resource in the list of resources); also see [0039] lines 1-3, virtualization management module 130 monitors status of all containers executing on VMs within pool of VMs 128; [0021] lines 2-3, virtualized resources…CPU and memory resources);
generate an event for the container (ANTONY, [0039] lines 1-3, virtualization management module 130 monitors status of all containers executing on VMs within pool of VMs 128; [0025] lines 6-11, performance metrics (e.g., counters, statistics) related to availability, status, and performance of hosts 103 and VMs 116. The performance metrics may include…CPU and memory allocations; [0040] lines 1-7, virtualization management module 130 determines whether any of the running containers have failed, or stopped unexpectedly. If so, at block 406, responsive to determining that the virtual container has failed, virtualization management module 130 further determines whether the VM on which the failed virtual container was running has also failed [Examiner noted: generate/determine/identify the event (whether the running containers have failed or stopped); see specs [0024] “generate or otherwise identify an event for container 120, system 100, or components thereof. Events may include failure events”]. 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of JEFFRIES with ANTONY because ANTONY’s teaching of monitoring the resources of the container and determining/generating different events (i.e., container failed) would have provided JEFFRIES’s system with the advantage and capability to determine different failure events in order to take different approaches for recovering the container which improving the system performance and reliability.

a registration module to register the system with a server cluster; and the resource collector module operatively connected to the registration module.

However, Sohail teaches a registration module to register the system with a server cluster; and the resource collector module operatively connected to the registration module (Sohail, [0041] lines 5-12, the resource allocation module 220 comprises a registration module (as resource allocation module (resource collector module operatively connected to the registration module, since the resource allocation module 220 comprises a registration module) which is configured to implement a user interface or Web portal which enables users (e.g., individuals and/or entities such as businesses, organizations etc.) to register with the cloud computing platform 140 (FIG. 1) and to register various IoT devices associated with the given user for a given IoT application).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of JEFFRIES and ANTONY with Sohail because Sohail’s teaching of providing a registering module to perform the registration with cloud computing platform would have provided JEFFRIES and ANTONY’s system with the advantage and capability to extend the different functionality by registering different devices or systems with cloud platform which improving the system performance.  
As per claim 2, JEFFRIES, ANTONY and Sohail teach the invention according to claim 1 above. JEFFRIES further teaches an interface module operatively connected to the event manager (JEFFRIES, Fig. 2, 118 Container Manager (as interface module), 112 security subsystem (as event manager module); [0057] lines 3-4, security subsystem interacts with container manage 118 to control the container 122), the interface module to communicate the recovery action for the container to at least one of a clustering software and an operating system operatively connected to the interface module (JEFFRIES, Fig. 2, 202 application, 102 Host operating system; [0057] lines 9-13, in response to determining that a threat level associated with the malicious activity satisfies a threat level for a particular security event, security subsystem 112 causes the container manager 118 to take corrective action to mitigate the malicious; [0066] lines 1-6, Container manager 118 is responsible for activating one or more containers 122 that are isolated from host operating system 102 to access resources and to take corrective action in response to determining that malicious activity resulting from resource access satisfies a threat level threshold; [0067] lines 9-12, Container manager 118 is configured to activate container 122 by communicating with host operating system 102).

As per claim 3, JEFFRIES, ANTONY and Sohail teach the invention according to claim 1 above. ANTONY further teaches wherein the resource collector module further comprises a metadata reader module to access the container and read a container metadata to identify the list of resources for the container (ANTONY, [0019] lines 3-7, Virtualization management module 130 is configured to carry out communicate with hosts 102 and/or hypervisors 114 in the hosts to collect raw performance data and generate performance metrics (as container metadata) (e.g., counters, statistics) related to availability, status, and performance of hosts 103 and VMs 116 (see Fig. 1, container within the VM); [0027] lines 2-6, virtualization management module 130 determines whether adequate resources (as list of resources) are available within pool of VMs 128 for executing the new virtual container based on the received performance metrics).

As per claim 5, JEFFRIES, ANTONY and Sohail teach the invention according to claim 1 above. ANTONY further teaches wherein the event manager module further comprises an event machine module to generate the recovery action for the event (ANTONY, [0019] lines 3-7, Virtualization management module 130 is configured to carry out administrative tasks for the computing system 100, including managing hosts 102, managing VMs running within each host 102, provisioning VMs, migrating VMs from one host to another host, and load balancing between hosts 102 (as including the event machine module/function); [0040] lines 1-3, virtualization management module 130 determines whether any of the running containers have failed, or stopped unexpectedly; [0042] lines 1-5, responsive to determining that the virtual container has failed and that the VM on which the virtual container was running has not failed, .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JEFFRIES, ANTONY and Sohail, as applied to claim 3 above, and further in view of Geldart et al. (US Pub. 2020/0034177 A1).

As per claim 4, JEFFRIES, ANTONY and Sohail teach the invention according to claim 3 above. ANTONY teaches wherein the resource collector module to receive the list of resources for the container (ANTONY, [0025] lines 1-3, virtualization management module 130 receives performance metrics of the plurality of container-supported VMs; [0027] lines 2-6, virtualization management module 130 determines whether adequate resources (as list of resources) are available within pool of VMs 128 for executing the new virtual container based on the received performance metrics).
 
JEFFRIES, ANTONY and Sohail fail to specifically teach a user interface module to receive the list of resources and to provide additional resources to be monitored.

However, Geldart teaches a user interface module to receive the list of resources and to provide additional resources to be monitored (Geldart, [0130] lines 1-7, System 300 further comprises an admin component 366 that monitors which virtual computational resources are running and provides an interface (e.g., web-based 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of JEFFRIES, ANTONY and Sohail with Geldart because Geldart’s teaching of providing an interface that allow the user to specifying the virtual computational resources would have provided JEFFRIES, ANTONY and Sohail’s system with the advantage and capability to allow the user to customize the resources utilization which improving the user experience with the cloud platform.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JEFFRIES, ANTONY and Sohail, as applied to claim 5 above, and further in view of Duan (US Pub. 2017/0093923 A1).
	Duan was cited in the IDS filed on 07/08/2019.

As per claim 6, JEFFRIES, ANTONY and Sohail teach the invention according to claim 5 above.  JEFFRIES teaches wherein the event manager module to identify the event (JEFFRIES, [0055] lines 1-5, Upon receiving a security event from the security event collector 116, the security subsystem 112 determines a threat level of  

JEFFRIES, ANTONY and Sohail fail to specifically teach wherein the event manager module further comprises an event filter to identify the event and pass the event to the event machine module.

However, Duan teaches wherein the event manager module further comprises an event filter to identify the event and pass the event to the event machine module (Duan, Fig. 2, 150 security container (as event manager module), 230 App state monitor (as event filter), 210 intercept module (as event machine module); [0045] lines 1-5, When the app state monitor 230 determines that an app container 120 is started or initiated, the app state monitor 230 may notify or cause the intercept module 210 to intercept the communications from the newly started app container 120).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of JEFFRIES, ANTONY and Sohail with Duan because Duan’s teaching of determining/identifying the event (i.e., start or initiated) and notify/pass this event for further operations would have provided JEFFRIES, ANTONY and Sohail’s system with the advantage and capability to allow the system to easily managing and tracking the containers which improving the system performance. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JEFFRIES, ANTONY and Sohail, as applied to claim 1 above, and further in view of Butler et al. (US Pub. 2018/0352417 A1).

As per claim 7, JEFFRIES, ANTONY and Sohail teach the invention according to claim 1 above.  Sohail teaches wherein the registration module to register the system with the server cluster (Sohail, [0041] lines 5-12, the resource allocation module 220 comprises a registration module which is configured to implement a user interface or Web portal which enables users (e.g., individuals and/or entities such as businesses, organizations etc.) to register with the cloud computing platform 140 (FIG. 1) and to register various IoT devices associated with the given user for a given IoT application).

JEFFRIES, ANTONY and Sohail fail to specifically teach wherein the registration module further comprises an auto registration module to automatically register the system with the server cluster.

However, Butler teaches wherein the registration module further comprises an auto registration module to automatically register the system with the server cluster (Butler, Fig. 5; [0027] lines 1-3, FIG. 5 is a block diagram illustrating an example of a system for automatically registering a UE device with a registration server; [0062] lines 1-5, Automatically--refers to an action or operation performed by a computer 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of JEFFRIES, ANTONY and Sohail with Butler because Butler’s teaching of automatically registration of the device with server would have provided JEFFRIES, ANTONY and Sohail’s system with the advantage and capability to allow the system to perform the registration automatically which improving the system efficiency. 


Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ANTONY, as applied to claims 8 and 15 respectively above, and further in view of Saitoh (US Pub. 2017/0357555 A1).

As per claim 11, ANTONY teaches the invention according to claim 8 above. ANTONY fails to specifically teach wherein the event type is an application failure, the application running on the container, and the recovery action comprises at least one of restarting the application and restarting the container.

However, Saitoh teaches wherein the event type is an application failure, the application running on the container, and the recovery action comprises at least one of restarting the application and restarting the container (Saitoh, [0052] lines 1-7, Restart control module 144 may be configured to restart application 152 in response to detecting a failure of application 152. Restart control module 144 may simply restart isolation container 150, where application 152 was previously running. Application 152 may be restarted in isolation container 150 while maintaining application process 108 prior to the failure).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of ANTONY with Saitoh because Saitoh’s teaching of restarting both application and container when the application failure is detected would have provided ANTONY’s system with the advantage and capability to allow the system to detect and recover different system failure events which improving the system reliability.

As per claim 18, it is a non-transitory computer readable medium claim of claim 11 above. Therefore, it is rejected for the same reason as claim 11 above.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ANTONY, as applied to claim 8 above, and further in view of Butler et al. (US Pub. 2018/0352417 A1).

As per claim 12, ANTONY teaches the invention according to claim 8 above. ANTONY fails to specifically teach registering automatically a solution module daemon with the server cluster.

However, Butler teaches registering automatically a solution module daemon with the server cluster (Butler, Fig. 5; [0027] lines 1-3, FIG. 5 is a block diagram illustrating an example of a system for automatically registering a UE device (as solution module daemon) with a registration server; [0062] lines 1-5, Automatically--refers to an action or operation performed by a computer system (e.g., software executed by the computer system) or device (e.g., circuitry, programmable hardware elements, ASICs, etc.), without user input directly specifying or performing the action or operation).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of ANTONY with Butler because Butler’s teaching of automatically registration of the device with server would have provided ANTONY’s system with the advantage and capability to allow the system to perform the registration automatically which improving the system efficiency. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ANTONY, as applied to claim 8 above, and further in view of RAGHOTHAM VENKAT et al. (US Pub. 2018/0358122 A1; hereafter RAGHOTHAM).

As per claim 14, ANTONY teaches the invention according to claim 8 above. ANTONY fails to specifically teach identifying a new event and adding the new event to a list of events.

However, RAGHOTHAM teaches identifying a new event and adding the new event to a list of events (RAGHOTHAM, [0081] lines 1-4, the system 300 will determine if any new events are to be added to the patient's list of events. If there are one or more events to be added, the method 1000 returns to step 1020 to add the new events to the list).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of ANTONY with RAGHOTHAM because RAGHOTHAM’s teaching of adding the new event into a list of events would have provided ANTONY’s system with the advantage and capability to allow the system to easily manage and organizing the events which improving the system performance.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ANTONY, as applied to claim 15 above, and further in view of Radhakrishnan et al. (US Pub. 2020/0304297 A1).

As per claim 17, ANTONY teaches the invention according to claim 15 above. ANTONY teaches wherein the event type is a host failure and the recovery action comprises correcting, the host failure (ANTONY, [0037] lines 13-16,  In the case that one of the VMs within pool 128 has crashed (as host failure), then virtualization management module 130 restarts all the containers once the crashed VM has been restarted; also see [0040] lines 7-11, virtualization management module 130 may conclude that both the container and the VM on which the container was running have failed (as host failure) based on a failed or unresponsive status from the VM itself; Fig. 4, 406 VM of failed container also failed; 410, 412 or 414).

ANTONY fails to specifically teach the recovery action comprises correcting, automatically, the host failure.

However, Radhakrishnan teaches correcting, automatically, the host failure (Radhakrishnan, [0032] lines 4-9, application crashes (e.g., a DL job crash) due to node/container crashes or operating system crashes are detected by the cluster manager and communicated to the LCM. Crashed application containers (e.g., learners) will typically be restarted automatically by the cluster manager).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of ANTONY with Radhakrishnan because Radhakrishnan’s teaching of restarting the crashed application containers automatically would have provided ANTONY’s system with the advantage and capability to allow the system to recovering the failure more efficiently which improving the system stability and performance. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195